                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION




IN RE:                                                     )
                                                           )
ANNETTE M. LALL,                                           )   BANKRUPTCY CASE NO.
                                                           )
                   Debtor.                                 )   18-33087-SGJ-13
--------------------------------------------------------   )
ANNETTE M. LALL, ET AL.,                                   )   ADVERSARY NO.
                                                           )
                  Appellants,                              )   19-03004-SGJ
                                                           )
VS.                                                        )
                                                           )
BANK OF NEW YORK MELLON, ET                                )   CIVIL ACTION NO.
AL.,                                                       )
                                                           )   3:19-CV-1370-G
                  Appellees.                               )




                           MEMORANDUM OPINION AND ORDER

         Before the court is the appellees’ motion to dismiss the appeal filed by the

appellant, Annette Lall, from the dismissal of her adversary proceeding in the

underlying bankruptcy. Appellees’ Motion to Dismiss and Brief in Support

(“Motion”) (docket entry 6). For the reasons stated below, the motion is granted.

         Lall filed an amended notice of appeal in the bankruptcy court on May 23,

2019, appealing from that court’s order dismissing Lall’s adversary proceeding with

prejudice. Notice of Transmittal (docket entry 1) at 1, 12. The notice of appeal was
transmitted to this court on June 7, 2019. See id. Pursuant to the Federal Rules of

Bankruptcy Procedure, Lall was required to “file with the bankruptcy clerk and serve

on the appellee[s] a designation of the items to be included in the record on appeal

and a statement of the issues to be presented.” Fed. R. Bankr. P. 8009(a)(1)(A). Lall

has yet to take these actions, and her deadline to do so was June 21, 2019; more than

four months ago. See Fed. R. Bankr. P. 8009(a)(1)(B)(i). The appellees filed the

instant motion on July 5, 2019, asserting that Lall’s failure to comply with Rule 8009

warrants dismissal. Motion at 3-4. Lall has not responded to the appellees’s motion.

      A district court has discretion to dismiss a bankruptcy appeal based on an

appellant’s failure to comply with the appellate procedures set forth in the Federal

Rules of Bankruptcy Procedure. See Fed. R. Bankr. P. 8003(a)(2). The Fifth Circuit

has specifically “recognized a district court’s authority to dismiss a bankruptcy appeal

for failure to comply with Rule 8009(a)(1).” In re McDonald, 327 F. App’x 491, 492

(5th Cir. 2009). Here, the court concludes that Lall’s failure to comply with the

requirements of Rule 8009(a)(1)(A) for more than four months warrants dismissal.

Accordingly, the appellees’s motion is GRANTED and this appeal is DISMISSED.

      SO ORDERED.

October 31, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge

                                          -2-
